DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Horst (US 2010/0084937 A1) in view of Nigo et al. (US 2015/0372548 A1).
RE claim 1, Horst teaches a BLDC motor 100 (Fig.1 and ¶ 15) comprising: a stator 104 configured in a hollow cylindrical shape (¶ 15) and comprising a plurality of teeth 150 around which a plurality of coils 105 (windings 105), respectively; and a rotor 102 configured in a cylindrical shape (Fig.3) rotatable within the stator 104 and comprising a plurality of permanent magnets 110, each having an arched section (Fig.2) in which an outer circumference side is extended in both directions from a rotation center side (Fig.2), wherein the plurality of permanent magnets 110 is disposed, so that facing outer surface portions 124 of two permanent magnets 110 neighboring each other are adjacent to each other, and wherein a width of the outer circumference side 124 of each permanent magnet 110 is configured to be smaller than a width of the rotation center side 122 thereof (¶ 25).
Horst does not teach said winding is wound to form an electromagnetic field.
Nigo teaches that it is well-known for winding to be wound by coil for generating a rotational magnetic field (¶ 24, 29), such that the rotational force can be formed by the stator and rotor and the motor can function thereof. Furthermore, winding the coil around the stator tooth also provided a secured attachment between the winding and the stator core.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst by having said winding said wound to form an electromagnetic field, as taught by Nigo, for the same reasons as discussed above.


[AltContent: textbox (ϴ2)][AltContent: textbox (ϴ1)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    899
    844
    media_image1.png
    Greyscale



Horst does not teach in a state in which a rotation center side middle part of one permanent magnet is aligned with a center of one of the plurality of teeth, at least one point at which a line extended from an inner surface portion of the one permanent magnet intersects with an outer circumference of the rotor is configured to be located in a range of the slot opening part.
Nigo teaches in a state in which a rotation center side middle part (ML) of one permanent magnet 110 is aligned with a center of one of the plurality of teeth 7, at least one point at which a line (dotted line A, see annotated Fig.1 below) extended from an inner surface portion of the one permanent magnet intersects with an outer circumference of the rotor is configured to be located in a range of the slot opening part 9 (Fig.1). Nigo further suggests that alignment of the inter-pole center line ML between the stator and rotor allows optimizing magnetic flux density which can be used to reduce vibration and noise of the motor (¶ 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst by having in a state in which a rotation center side middle part of one permanent magnet is aligned with a center of one of the plurality of teeth, at least one point at which a line extended from an inner surface portion of the one permanent magnet intersects with an outer circumference of 
[AltContent: textbox (A)][AltContent: connector]
    PNG
    media_image2.png
    844
    948
    media_image2.png
    Greyscale


RE claim 4/1, Horst in view of Nigo has been discussed above. Horst further teaches a width Wo of outer circumference side both ends of each permanent magnet 111 comprises a distance (Wo) from at least one point at which a line extended from an inner surface portion of each permanent magnet meets with an outer circumference of the rotor to at least one point at which a line extended from an outer surface portion of each permanent magnet meets with the outer circumference of the rotor (see annotated Fig.4 below).
[AltContent: textbox (Wo)][AltContent: connector][AltContent: textbox (Wo)]
    PNG
    media_image3.png
    946
    826
    media_image3.png
    Greyscale



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horst (US 2010/0084937 A1) in view of Nigo et al. (US 2015/0372548 A1) and Huang et al. (US 2014/0175932 A1).
RE claim 10, Horst teaches a BLDC motor 100 (Fig.1 and ¶ 15) comprising: a stator 104 configured in a hollow cylindrical shape (¶ 15) and comprising a plurality of teeth 150 around which a plurality of coils 105 (windings 105), respectively; and a rotor 
Horst does not teach:
said winding is wound to form an electromagnetic field,
a maximum height of each permanent magnet is configured to be 0.45 ~0.55 times as much as a maximum width of each permanent magnet.

RE (i) above, Nigo teaches that it is well-known for winding to be wound by coil for generating a rotational magnetic field (¶ 24, 29), such that the rotational force can be formed by the stator and rotor and the motor can function thereof. Furthermore, winding the coil around the stator tooth also provided a secured attachment between the winding and the stator core.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst by having said winding said wound to form an electromagnetic field, as taught by Nigo, for the same reasons as discussed above.

RE (ii) above, Huang teaches a maximum height (H) of each permanent magnet 30 is configured to be 0.45 ~0.55 times as much as a maximum width (L) of each 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horst by having maximum height of each permanent magnet is configured to be 0.45 ~0.55 times as much as a maximum width of each permanent magnet, as taught by Huang, for the same reasons as discussed above.

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 5/1, the prior-art does not teach, inter alia, a width Wo of outer circumference side both ends of each permanent magnet is configured to satisfy the following formula:
Wo√(2R×R−2R×R×cos(θt−θm/2))
Here, θm is 360/P, θt is 360/S, R is a radius of the rotor, P is a number of poles of the rotor, and S is a number of stator slots.
Claims 6 and 7 are allowable for their dependency on claim 5.


Claims 9 is allowable for their dependency on claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/THOMAS TRUONG/Primary Examiner, Art Unit 2834